        Case 6:20-cv-00048-BMM Document 14 Filed 01/19/21 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           HELENA DIVISION




  DARREN C. DEMARIE,
                                                  CV 20-48-H-BMM-JTJ
                      Petitioner,

        vs.                                         ORDER

  LYNN GUYER; ATTORNEY
  GENERAL OF THE STATE OF
  MONTANA,

                      Respondents.

      United States Magistrate Judge John Johnston entered his Findings and

Recommendations in this case on December 17, 2020 (Doc. 13). Judge Johnston

recommended that Defendants’ Amended Petition (Doc. 9) should be DISMISSED

without prejudice as unexhausted, and that the Clerk of Court should be directed to

enter by separate document a judgment of dismissal. Id.

      Neither party filed objections to the Findings and Recommendations. The

parties have waived the right to de novo review thereof. 28 U.S.C. § 636(b)(1)(C).

Absent objection, this Court reviews findings and recommendations for clear error.

United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc);

Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear error exists if the Court is left

with a “definite and firm conviction that a mistake has been committed.” United

                                        -1 -
        Case 6:20-cv-00048-BMM Document 14 Filed 01/19/21 Page 2 of 2




States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000) (citations omitted). Reviewing

for clear error and finding none,

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 13) are ADOPTED IN FULL. The Amended Petition (Doc. 9) is

DISMISSED without prejudice as unexhausted. The Clerk of Court is directed to

enter by separate document a judgment of dismissal. A certificate of appealability

will be DENIED.

      DATED this 19th day of January, 2021.




                                        -2 -
